IN THE COURT OF APPEALS OF TENNESSEE
            MIDDLE SECTION AT NASHVILLE

                                             FILED
WILLIAM W. GOAD, JR.,                 )
                                             December 5, 1997
                                      )
      Plaintiff/Appellant,            )     Cecil W. Crowson
                                      )    Appellate Court Clerk
                                      )    Davidson Circuit
VS.                                   )    No. 94C-295
                                      )
                                      )
ALPHONSE PASIPANODYA, M.D.,           )    Appeal No.
MEHARRY HUBBARD HOSPITAL,             )    01A01-9509-CV-00426
FRANK THOMAS, M.D., and               )
LARRY WOODLEE,                        )
                                      )
      Defendants/Appellees.           )



      APPEAL FROM THE CIRCUIT COURT FOR DAVIDSON COUNTY
                   AT NASHVILLE, TENNESSEE

            THE HONORABLE HAMILTON V. GAYDEN, JUDGE



For the Plaintiff/Appellant:          For Meharry Hubbard Hospital:

William W. Goad, Jr.,                 Thomas A. Wiseman, III
Pro Se                                John T. Reese
                                      Nashville, Tennessee


                                      For Larry Woodlee:

                                      Cyrus L. Booker
                                      Carla G. Fox
                                      Nashville, Tennessee




                             APPEAL DISMISSED


                                            WILLIAM C. KOCH, JR., JUDGE
                                      OPINION

       This appeal involves a prisoner’s medical malpractice suit stemming from the
repair of an epigastric hernia. The prisoner filed a pro se complaint against the
surgeon who had performed the surgery, the hospital where the surgery was
performed, and a physician and physician’s assistant employed by the prison. The
Circuit Court for Davidson County first granted the motion for summary judgment
filed by the physician’s assistant and later granted the summary judgment motion
filed by the hospital. The prisoner appealed from the order summarily dismissing his
claims against the hospital. We have determined that the prisoner’s appeal must be
dismissed because he has not complied with the mandatory requirements of Tenn. R.
App. P. 3(f) and 4(a).


                                                I.


       William M. Goad, Jr. is incarcerated at the Riverbend Maximum Security
Institution following convictions in Davidson County for armed robbery and assault
with intent to commit first degree murder1 and in Sumner County for first degree
murder and armed robbery.2             In August 1989, Dr. Alphonse T. Pasipanodya
performed surgery on Mr. Goad at Meharry Hubbard Hospital to repair an epigastric
hernia. Dr. Pasipanodya closed Mr. Goad’s fascia with prolene sutures and then
closed the incision with surgical staples. The prolene sutures were permanent and
non-absorbable, and Dr. Pasipanodya intended them to remain in Mr. Goad’s
abdomen in accordance with accepted medical practice.


       In October 1993, Mr. Goad noticed the sutures immediately beneath his skin
and began experiencing discomfort in the area of his hernia operation. Dr. Frank
Thomas examined him in the prison infirmary in November 1993 and ordered several
medical tests.       Larry Woodlee, a physician’s assistant working at the prison,
examined Mr. Goad again in early January 1994 and referred him to another


       1
           See State v. Goad, 692 S.W.2d 32 (Tenn. Crim. App. 1985).
       2
         See State v. Goad, 707 S.W.2d 846 (Tenn. 1986) (conditionally affirming Mr. Goad’s first
degree murder conviction and death sentence); State v. Goad, No. 85-25-I, 1986 WL 12370 (Tenn.
Oct. 27, 1986) (affirming Mr. Goad’s conviction and death sentence); Goad v. State, 938 S.W.2d 363
(Tenn. 1996) (affirming Mr. Goad’s conviction for first degree murder and remanding the case for
a new sentencing hearing).

                                                2
physician for additional medical treatment. Several weeks later, Mr. Goad filed a pro
se complaint in the Chancery Court for Davidson County against Drs. Pasipanodya
and Thomas, Mr. Woodlee, and Meharry Hubbard Hospital alleging that they had
failed to exercise due care and did not provide him with proper medical treatment.
The chancery court later transferred the case to the Circuit Court for Davidson
County.


      Mr. Woodlee moved for a summary judgment in February 1995. The trial
court entered an order on March 17, 1995, dismissing Mr. Goad’s claims against Mr.
Woodlee and included in the order a Tenn. R. Civ. P. 54.02 certification that the order
would be deemed final. Thereafter, Meharry Hubbard Hospital moved for a summary
judgment. On June 19, 1995, the trial court entered an order granting Meharry
Hubbard Hospital’s motion and certifying that this order would also be deemed to be
final under Tenn. R. Civ. P. 54.02. Mr. Goad filed a notice of appeal with the trial
court on July 24, 1995, stating that he desired to appeal from the trial court’s June 19,
1995 order.


                                                II.


      This appeal involves the fate of Mr. Goad’s claims against Mr. Woodlee and
Meharry Hubbard Hospital.3 Even though Mr. Goad takes issue with the summary
dismissal of these claims, we cannot reach the merits of his arguments because he has
not complied with the mandatory requirements of Tenn. R. App. P. 3(f) and 4(a).


      The Tennessee Rules of Appellate Procedure govern appeals to this court.
Tenn. R. App. P. 3(f) requires appellants to designate the “judgment from which
relief is sought,” and Tenn. R. App. P. 4(a) requires that notices of appeal must be
“filed with and received by the clerk of the trial court within 30 days after the date of
entry of the judgment appealed from.” Tenn. R. App. P. 3(f) limits the scope of
appellate review to the judgment or order designated by the notice; see Hall v. Hall,
772 S.W.2d 432, 435-36 (Tenn. Ct. App. 1989); while, Tenn. R. App. P. 4(a)
establishes a mandatory, jurisdictional time limit for filing a notice of appeal that
cannot be waived or extended. See Jefferson v. Pneumo Servs. Corp., 699 S.W.2d
181, 184 (Tenn. Ct. App. 1985); John Barb, Inc. v. Underwriters at Lloyds of London,

      3
          Mr. Goad’s claims against Drs. Pasipanodya and Thomas are not before us on this appeal.

                                                3
653 S.W.2d 422, 424 (Tenn. Ct. App. 1983). Incarcerated pro se litigants are not
entitled to relief from Tenn. R. App. P. 4(a)’s mandatory requirements. See Goodwin
v. Hendersonville Police Dep’t, App. No. 01A01-9509-CH-00423, 1997 WL 576340,
at *3 (Tenn. Ct. App. Sept. 17, 1997) (Tenn. R. App. P. 11 application pending).


      Mr. Goad has not properly perfected an appeal from the March 17, 1995 order
summarily dismissing his claims against Mr. Woodlee for two reasons. First, his
notice of appeal identifies only the trial court’s June 19, 1995 order and does not
mention the March 17, 1995 order. Thus, Tenn. R. App. P. 3(f) limits his appeal to
the June 19, 1995 order. Second, since the trial court designated the March 17, 1995
order as final in accordance with Tenn. R. Civ. P. 54.02, Mr. Goad should have filed
his notice of appeal within thirty days after the entry of the March 17, 1995 order.
His July 24, 1995 notice of appeal, to the extent it could apply to the order dismissing
Mr. Goad’s claims against Mr. Woodlee, was filed over two months too late.


      Mr. Goad’s appeal from the summary dismissal of his claims against Meharry
Hubbard Hospital must meet the same fate. Even though he specifically designated
the June 19, 1995 judgment as the one he desired to appeal from, he did not file his
notice of appeal with the clerk of the trial court until July 24, 1995. Since the trial
court clerk received Mr. Goad’s notice of appeal from the June 19, 1995 judgment
five days after the expiration of Tenn. R. App. P. 4(a)’s filing deadline, the notice of
appeal was filed too late.


                                          III.


      We do not favor dismissing pro se litigants’ appeals on what might appear to
be technicalities. However, while parties who choose to represent themselves are
entitled to fair and equal treatment, they are not entitled to shift the burden of
litigating their case to the courts, see Dozier v. Ford Motor Co., 702 F.2d 1189, 1194
(D.C. Cir. 1983), or to be excused from complying with the same substantive and
procedural requirements that other represented parties must adhere to. See Irvin v.
City of Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct. App. 1988). Accordingly, they
must act within the time periods provided by the applicable statutes and rules in order
to have their cases considered. See Williams-Guice v. Board of Educ., 45 F.3d 161,
164 (7th Cir. 1995); Kelley v. Secretary, United States Dep’t of Labor, 812 F.2d
1378, 1380 (Fed. Cir. 1987).

                                           4
      Mr. Goad has not filed a timely notice of appeal from the trial court’s orders
dismissing his claims against Mr. Woodlee or Meharry Hubbard Hospital and has not
stated that he is appealing from the trial court’s order dismissing his claims against
Mr. Woodlee. Accordingly, we dismiss his appeal and tax the costs of the appeal
against him for which execution, if necessary, may issue.




                                              _____________________________
                                              WILLIAM C. KOCH, JR., JUDGE


CONCUR:


_________________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION


_________________________________
SAMUEL L. LEWIS, JUDGE




                                          5